Citation Nr: 9916368	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  97-32 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for gouty 
arthritis.

2.  Entitlement to service connection for hypertension as 
secondary to service connected gun shot wounds.

3.  Entitlement to service connection for arthritis of the 
lower extremities (other than gouty arthritis and arthritis 
of the left hip) secondary to service-connected gun shot 
wounds and arthritis of the left hip.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to service 
connection for hypertension and arthritis, both claimed as 
secondary to a service-connected gun shot wound of the left 
hip.  A notice of disagreement was received in March 1997, 
and a statement of the case was issued in September 1997.  A 
substantive appeal was received in November 1997. 

By a rating action of September 1997, the RO (in part) 
recharacterized the veteran's service connected gun shot 
wound disability to include arthritis of the left hip.  To 
the extent that the veteran was claiming arthritis of the 
left hip, this action effectively constituted a grant of 
service connection.

By rating decision in March 1998, the RO denied entitlement 
to service connection for arthritis of the lumbar spine 
secondary to service-connected left hip disability.  The RO 
also denied entitlement to a total rating based on individual 
unemployability.  An appeal was not initiated from that 
determination, and those issues are therefore not in 
appellate status.  38 U.S.C.A. § 7105(a) (West 1991).

For reasons hereinafter explained, the Board has styled the 
issues as shown on the cover page of this decision.


FINDINGS OF FACT

1.  Service connection has been established for disability 
described for rating purposes as gunshot wound, scar, left 
hip with arthritis and severe damage to Muscle Group XVII, 
moderately severe damage to Muscle Group XIV, and moderate 
damage to Muscle Group XIII; this disability is currently 
rated as 50 percent disabling; the veteran has no other 
service-connected disabilities.

2.  By rating decision in February 1981, service connection 
for gouty arthritis was denied; a timely notice of 
disagreement was not received from that determination.

3.  Evidence received subsequent to the February 1981 rating 
decision is not, by itself or in connection with the evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection for 
gouty arthritis.

4.  There is no medical evidence of a nexus between 
hypertension and the veteran's service-connected disability.

5.  There is no medical evidence of a nexus between arthritis 
of the lower extremities (other than gouty arthritis and 
arthritis of the left hip) and the veteran's service-
connected disability. 


CONCLUSIONS OF LAW

1.  The February 1981 rating decision which denied 
entitlement to service connection for gouty arthritis is 
final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  Evidence received subsequent to the February 1981 rating 
decision is not new and material, and the veteran's claim of 
entitlement to service connection for gouty arthritis has not 
been reopened.  38 U.S.C.A. § 5108 (West 1991).

3.  The veteran's claim of entitlement to service connection 
for hypertension secondary to his service-connected 
disability is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The veteran's claim of entitlement to service connection 
for arthritis of the lower extremities (other than gouty 
arthritis and arthritis of the left hip) secondary to his 
service-connected disability is not well-grounded.  38 
U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran sustained a severe gun shot wound of the left hip 
in Italy in 1943, and service connection is in effect for 
residual disability, described for rating purposes as gunshot 
wound, scar, left hip with arthritis and severe damage to 
Muscle Group XVII, moderately severe damage to Muscle Group 
XIV, and moderate damage to Muscle Group XIII.  This is the 
veteran's only service-connected disability.  The underlying 
contention as to all three issues as shown on the first page 
of this decision is that the veteran has developed other 
disabilities due to his service-connected disability. 

Service connection may be granted for a disorder that was 
incurred in or aggravated during active duty service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Moreover, a disease which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  Further, secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310 (1995), and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

I.  Gouty Arthritis.

By rating decision in February 1981, entitlement to service 
connection for gouty arthritis secondary to the veteran's 
service-connected left hip disability was denied.  The 
veteran was informed of that determination and furnished 
notice of appellate rights and procedures, but he did not 
initiate an appeal with a notice of disagreement.  
Accordingly, the February 1981 rating decision became final.  
38 U.S.C.A. § 7105(c).  However, applicable law provides that 
a claim which is the subject of a prior final decision may 
nevertheless be reopened upon presentation of new and 
material evidence.  38 U.S.C.A. § 5108.

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 155 at 1363.  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

At this point, the Board observes that it is not entirely 
clear whether the veteran intended to pursue a reopening of 
his gouty arthritis claim to begin with.  The current appeal 
arises from a rating decision which was accomplished to 
adjudicate what appears to be two service connection claims 
addressed in a Statement in Support of Claim (VA Form 21-
4138) received from the veteran in December 1996.  In this 
communication, the veteran indicated that he felt that his 
arthritis and hypertension were the result of his service-
connected left hip disability.  During the course of the 
appeal, the RO began addressing the gouty arthritis issue and 
the gouty arthritis issue was referred to at the RO hearing 
in January 1998.  From a reading of supplemental statements 
of the case, it would appear that the RO effectively reopened 
the gouty arthritis issue and reviewed it on the merits.  

After reviewing the evidence of record, the Board is unable 
to agree that new and material evidence has been received in 
connection with the gouty arthritis claim.  Just as in 
February 1981, the record includes no medical evidence 
suggesting any link between the veteran's gouty arthritis and 
his service-connected left hip disability.  In fact, medical 
evidence received subsequent to the February 1981 rating 
decision is clearly to the effect that no such relationship 
exists.  There is therefore no evidence received since 
February 1981 which, by itself or in connection with the 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
gouty arthritis claim.  In other words, no new and material 
evidence has been received, and the veteran's claim based on 
gouty arthritis has not been reopened. 

II.  Hypertension.

The veteran's claim of entitlement to service connection for 
hypertension secondary to his service-connected left hip 
disability is an original claim which has not been addressed 
by any prior decision.  Accordingly, the three-part new and 
material evidence analysis is not applicable.  Nevertheless, 
the initial question in every case is whether the veteran has 
presented a well-grounded claim for service connection.  In 
this regard, the veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded;" that 
is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F. 3d 1464 
(1997).  The Board also emphasizes that medical evidence of 
causation is necessary to well-ground a secondary service 
connection claim.  See generally Reiber v. Brown, 7 Vet.App. 
513 (1995).

With regard to this issue, the record clearly shows medical 
diagnoses of cardiovascular disability, and the first 
requirement of a well-grounded claim has been met.  However, 
while the veteran may feel that his cardiovascular 
disability, including hypertension, is due to his service-
connected left hip disability, there is no medical evidence 
to suggest any such relationship.  Clinical records from 1996 
report a diagnosis of hypertension, but the claims file 
contains no opinion from any medical professional associating 
hypertension with the residuals of the veteran's service-
connected gun shot wound.  The only evidence in support of 
the veteran's claim are his own statements that his claim is 
related to service-connected disability.  However, the 
veteran is not competent to offer an opinion as to the 
etiology of the claimed disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Hence, the veteran's statements do not 
make his claim well grounded.  

Based on a review of the evidence of record, the Board finds 
that the veteran's claim is not well grounded.  The Board 
finds that the veteran has failed to provide medical evidence 
of a nexus between the claimed disorder and the service-
connected condition.

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make this claim 
"plausible."  See generally McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  The Board views its discussion as sufficient to 
inform the veteran that medical evidence of causation is 
necessary to well-ground his secondary service connection 
claim.

III.  Arthritis of the Lower Extremities (other than Gouty 
Arthritis
and Arthritis of the Left Hip).

It appears from the record that there has been some confusion 
as to the exact nature of the veteran's claims with regard to 
arthritis.  In the VA Form 21-4138 received in December 1996, 
the veteran merely referred to "arthritis" due to his 
service-connected left hip disability.  At the time of that 
claim, the description of the left hip disability did not 
include reference to arthritis, and it may be that the 
veteran's original intent was simply to have arthritis of the 
left hip recognized as a service-connected disability.  By 
rating decision in September 1997, the RO did recognize this 
and redescribed the left hip disability to expressly include 
arthritis.  This was in effect a grant of service connection 
for arthritis of the left hip.  Since arthritis of the left 
hip has already been recognized as associated with the 
service-connected left hip disability, the Board has framed 
the issue to exclude arthritis of the left hip.  

Likewise, to the extent that gouty arthritis may be confused 
with the claim, the Board has expressly framed the issue to 
exclude gouty arthritis.  As discussed earlier, service 
connection has been denied for that disability in a final 
rating decision, and a claim based on gouty arthritis has not 
been reopened.  

Further, in a March 1998 rating decision, the RO separately 
considered a claim of service connection for arthritis of the 
lumbar spine.  After viewing this rating decision and reading 
a January 1998 supplemental statement of the case issued by 
the RO, the Board finds that the RO's adjudications with 
regard to the arthritis issue on appeal has been limited to a 
consideration of whether service connection is warranted for 
arthritis of the lower extremities secondary to service-
connected hip disability.  

Accordingly, for these reasons, the Board finds that the 
final issue on appeal is most accurately styled as 
entitlement to service connection for arthritis of the lower 
extremities (other than gouty arthritis and arthritis of the 
left hip) secondary to service-connected gun shot wounds and 
arthritis of the left hip.

Looking to the evidence, the Board first finds that there is 
a medical diagnosis of degenerative arthritis of multiple 
joints as shown by VA examination in October 1997.  The well-
grounded requirement of a medical diagnosis of current 
disability has therefore been satisfied.  

However, as with the hypertension claim discussed earlier, 
the veteran's arthritis of the lower extremities claim must 
also be viewed as not well-grounded for lack of medical 
evidence of a link between arthritis of the lower extremities 
and the service-connected left hip disability.  There is no 
medical opinion suggesting such a relationship.  In fact, the 
clear opinion of the VA examiner who conducted the October 
1997 examination was that the veteran's systemic degenerative 
arthritis (and gouty arthritis) cannot be related to his war 
wound and injury.  

The Board does acknowledge a statement from Dr. James R. 
Lessig, D.C. which appears to address the veteran's low back 
problems and lower extremity symptoms in connection with his 
left hip disability.  However, even if the Board were to 
assume for the sake of argument that this statement 
constituted medical evidence of a causal relationship between 
arthritis of the lower extremities and the veteran's left hip 
disability, the clear preponderance of the medical evidence 
is to the effect that the veteran suffers from systemic 
degenerative arthritis which is separate and unrelated to the 
left hip disability.  Accordingly, the appeal as to this 
issue would still be denied.  



ORDER

The appeal is denied as to all issues. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

